UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


        v.                                                           19-CV-01157-EAW

 THE PREMISES AND REAL PROPERTY WITH
 ALL BUILDINGS, APPURTENANCES, AND
 IMPROVEMENTS, LOCATED AT 7405
 MORGAN ROAD, LIVERPOOL, NEW YORK, et
 al.,

                                 Defendants.



           FOURTH STIPULATION TO EXTEND CLAIMANTS’ TIME
      TO FILE CLAIM AND ANSWER IN THE CIVIL FORFEITURE ACTION


       WHEREAS, on August 28, 2019, the United States of America filed an action in rem

for the forfeiture of certain real properties listed above as set forth in the civil complaint for

forfeiture in the above-referenced action (the “Complaint”) (Docket No. 1);

       WHEREAS, counsel for LNR Partners, LLC, which is the servicer for Wells Fargo

Bank, National Association, as Trustee, for the benefit of the Holders of COMM 2014-

CCRE21 Mortgage Trust Commercial Mortgage Pass-Through Certificates (collectively the

“Claimants”), that is the owner and holder of loans secured by the real property at 14630

Autumn Ridge Lane (Lot 3A County Route 202), Watertown, NY 13601, known as the

Preserve at Autumn Ridge I and owned by Preserve at Autumn Ridge I LLC (the “Property”),

contacted the government to seek an extension of time to file a Claim and Answer in the civil




17187261V.1 096306/1153751
forfeiture action due to ongoing discussions and related matters regarding the Property; 1

        WHEREAS, in order for discussions with respect to the Property to continue to

progress and/or conclude, good cause exists to extend the deadline for the filing of a verified

Claim and Answer;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED THAT, by

and between the plaintiff United States of America, by its attorney, James P. Kennedy, Jr.,

United States Attorney for the Western District of New York, and Mary Clare Kane,

Assistant United States Attorney, of counsel, and Barry M. Benjamin, Esq., attorney for the

Claimants, that:

    1. Due to the complexity of ongoing discussions and negotiations pertaining to the

        Property, as well as the ongoing COVID-19 health crisis, the parties agree that there

        is good cause to extend the Claimants’ time to file a Claim and Answer in the civil

        forfeiture action against the Property, as required by Title 18, United States Code,

        Section 983(a)(4)(A), 983(a)(4)(B) and Rule G(5)(a) and Rule G(5)(b) of the

        Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

        to September 30, 2020 and that all time elapsed thus far since the filing of the civil

        complaint for forfeiture is tolled.

    2. The real property named in the civil complaint for forfeiture to which the Claimants

        may have an interest is known as follows and is more fully described in sub-paragraph

        1 (d) of the civil judicial forfeiture complaint, Docket No. 1, incorporated herein by




1
 Prior stipulations sought by counsel included three additional properties that are no longer
subject to the Complaint or in which the claimants’ interest has been satisfied and thus are
not included here.
                                              2
17187261V.1 096306/1153751
        reference, as the Preserve at Autumn Ridge I (Preserve at Autumn Ridge I LLC).

    3. Nothing in this Stipulation confers automatic standing on the Claimants nor shall it

        limit the right of the United States of America to present any and all of its arguments

        in favor of civil forfeiture to the Court during the pendency of the civil forfeiture action,

        including, but not limited to, whether a party has proper standing in this litigation.

    4. Nothing in this Stipulation shall limit any party, any other Claimant or any other

        potential claimant’s right to file a verified claim and answer with respect to the above-

        referenced real properties or putting forth any argument with respect to standing.


        DATED: Buffalo, New York, July 26, 2020.


                                       JAMES P. KENNEDY, JR.
                                       United States Attorney
                                       Western District of New York


                                       S/Mary Clare Kane
                                       Assistant United States Attorney
                                       138 Delaware Avenue
                                       Buffalo, NY 14202
                                       716-843-5809
                                       mary.kane@usdoj.gov




July 26, 2020
Dated                                  S/Barry M. Benjamin
                                       Attorney for Claimants

                                       LNR Partners, LLC, and
                                                 3
17187261V.1 096306/1153751
                             Wells Fargo Bank, National Association, as Trustee, for the
                             benefit of the Holders of COMM 2014-CCRE21 Mortgage
                             Trust Commercial Mortgage Pass-Through Certificates,

                             Kilpatrick Townsend & Stockton LLP
                             1114 Avenue of the Americas, 21st Fl.
                             New York, NY 10036


SO ORDERED.



ELIZABETH A. WOLFORD
U.S. DISTRICT COURT JUDGE
July 2020




                                        4
17187261V.1 096306/1153751
